MEMORANDUM **
Jose Luis Farias Alvarez and Luisa Lorenzana Farias, husband and wife and natives and citizens of Mexico, petition for review of the decision of the Board of Immigration Appeals dismissing their appeal from the immigration judge’s denial of their application for cancellation of removal, based on petitioners’ failure to establish the requisite exceptional and extremely unusual hardship to their qualifying United States citizen children.
Petitioners contend that the IJ violated their due process rights in failing to accept new evidence of hardship, namely, a psychologist’s report. Petitioners further contend that the BIA erred in concluding that the IJ did in fact consider the psychologist’s report, and the BIA erred in failing to address the IJ’s finding that the male petitioner failed to demonstrate good moral character.
This court lacks jurisdiction to review the BIA’s discretionary determination that petitioners failed to demonstrate the requisite hardship. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). Petitioners also fail to present a colorable due process claim. The BIA’s determination that petitioners failed to establish hardship is dispositive of the male petitioner’s cancellation of removal application, and it was unnecessary for the BIA to consider the IJ’s good moral character finding. See INS v. Bagamasbad, 429 U.S. 24, 25, 97 S.Ct. 200, 50 L.Ed.2d 190 (1976). In addition, petitioners’ argument that the agency did not consider the psychologist’s report is not supported by the record.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.